DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment dated 9/28/2022, the following has occurred: Claims 1 – 8 and 11 – 17 have been amended. 
Claims 1 – 17 are pending.
Specification
The substitute specification filed 9/30/2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the statement as to a lack of new matter under 37 CFR 1.125(b) is missing.
The amendment filed 9/30/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: There are multiple instances including changing “increase” to “improve,” changing “traditional” to “contemporary,” adding “with statutes” to compliance, and changing “appropriately” to “repeating the process cycle.” Other new matter inclusions exist.
Drawings
The submission dated 9/28/2022 does not include new drawings.  The document is single page and has these words:
AMENDMENTS TO THE DRAWINGS:
Applicant submits herewith two (2) sheets of new drawings. The amendments to the drawings are as follows:
Higher-resolution and more readable versions of FIGS. 1 and 2 are provided. FIG. 2 is also revised to replace handwritten words with typed words. No new matter has been added.

The other sheets are absent.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the care has already been provided or there is an exclusion or exception that means the care is not needed for the said beneficiary (No number on chart)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show figure 1 and figure 2as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. Figure 1 and figure 2 are unreadable.
Claim Objections
Claim 8 is objected to because of the following informalities:
The claim begins with, “8. The method as claimed in claim 1.” The Applicant failed to include the status identifier. The Examiner understands this claim to be currently amended.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1 – 10), machine (claims 11 – 17), which recite steps of 
identifying, a beneficiary's data or information from various sources across a healthcare network for identification of an opportunity;
defining, key performance indicator(s) (KPI) for setting rules to process the identified data or information of the beneficiary for the identified opportunity;
computing the performance based on said KPIs against the data collected of the beneficiary;
examining and identifying whether there exists any opportunity for improvement in delivering or documenting healthcare services;
reviewing the identified opportunities when the beneficiary comes for care during an encounter/visit and capturing whether the opportunity has been addressed or whether further care is needed or whether there is an exclusion or exception that means the care is not needed for said beneficiary;
charting by a charter of said captured information relating to the identified opportunity as per the defined KPIs to document the care provided to the beneficiary;
coding by a coder of the charted information relating to the identified opportunities as per the defined KPIs;
re-evaluating the captured information time to determine whether the data created in the coding and charting addressed the identified opportunities as per the defined KPIs or a follow up visit/encounter is needed with the beneficiary;
ascertaining, the completion of the care as per the defined KPIs and marking the KPIs and opportunities as addressed; and
updating the information of the beneficiary.
These steps of claims 1 – 17, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity. As stated in the Field of the Invention, page 1, lines 9 – 14 (Emphasis added)
The present invention relates to the field of healthcare and more particularly to an improved process and system to allow efficient collaboration between various stakeholders in healthcare industry, such as but not limited to providers, payers and ancillary service providers, and beneficiaries to enable low cost and real-time identification of opportunities for improvement in quality of healthcare services delivered to a beneficiary (i.e. patient).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2 – 10 and 12 – 17, reciting particular aspects of how receiving and processing data may be performed in the mind but for recitation of generic computer components).
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of server amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
As stated in the Specification, page 6, lines 18 – 22:
The process is implemented by or on a computer, server, workstation, system, or other device. A memory stores information. A processor, executing instructions, performs the acts, such as mining, causing storage, converting, evaluating, identifying, and outputting. Other devices may be used with or by the processor, such as a user input and display being used for editing and/or other activity.
As stated in the Specification, page 19, lines 4 – 9,
A system of one or more computers can be configured to perform particular operations or actions by virtue of having software, firmware, hardware, or a combination of them installed on the system that in operation causes or cause the system to perform the actions. One or more computer programs can be configured to perform particular operations or actions by virtue of including instructions that, when executed by data processing apparatus, cause the apparatus to perform the actions.
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 10 and 12 – 17, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 – 17; receiving…, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); charting …, coding…, ascertaining…, and updating…, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Additional elements: 
central database server, 
analytics server, 
service provider server, 
analytic system, 
payer system. 
The general purpose nature of these components is described in the Specification.
page 6, lines 17 – 22
The process is implemented by or on a computer, server, workstation, system, or other device. A memory stores information. A processor, executing instructions, performs the acts, such as mining, causing storage, converting, evaluating, identifying, and outputting. Other devices may be used with or by the processor, such as a user input and display being used for editing and/or other activity.
page 13, lines 24 – 27
The client device can communicate with the service provider which may include for example a cloud-based system, anything as a service (XaaS) system, a standard server, a group of such servers, or a rack server system, and may be accessed via any network such as the wired or wireless local area network (LAN), wide area network (WAN).
page 18, line 25 – page 19, line 2
Embodiments of the subject matter described in this specification can be implemented in a computing system that includes a back-end component, e.g., as a data server, or that includes middleware component, e.g., an application server, or that includes a front-end component, e.g., a client computer having a graphical user interface or a web browser through which a user can interact with an implementation of the subject matter described in this specification, or any combination of one or more such back-end, middleware, or front-end components. The components of the system can be interconnected by any form or medium of digital data communication, e.g., a communication network. Examples of communication networks include a local area network (LAN) and a wide area network (WAN), an inter-network (e.g., the Internet), and peer-to-peer networks (e.g., ad hoc peer-to-peer networks).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 10 and 12 – 17, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
As stated in the Specification, page 4, lines 2 – 6,
A primary object of the present invention is to improve overall healthcare network performance and improve the quality of healthcare services and ensure that adequate care is delivered by creating a closed loop system for tracking and documenting care completion throughout their lifecycle.
Therefore, the invention is not a technological improvement or a technical improvement. The invention is the application of technology to the abstract idea with all the improvements found by applying the technology.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 11 include, “examining and identifying … whether beneficiary requires any opportunity for improvement in healthcare services (133);” The Specification does not include the algorithm to perform the “identifying whether …”  This is a written description rejection.  For example, the specification page 14, lines 10 – 14 include
The population system 131 further process the data to the key performance indicator (KPI) library. This KPI library define rules or protocols for Clinical Quality Measures, Diagnosis, Cohorts, Protocols, Contractual Measures, Financial Measures, Operational Measures, Risk Adjustment Measures or the like to process the incorporated data or information of the beneficiary for identification of an opportunity. These rules or set of protocol define the prescribed time in which the opportunity has to be addressed to the beneficiary. Once the rules or standard set of protocols are defined by the KPI library 132 the population information system processed the incorporated data or information of the beneficiary. At step 137 the performance is computed on said KPIs against the data collected oftl1e beneficiary at step 131. At step 133 the data analytics system checks whether the beneficiary required further opportunity for improvement in the provided services. If yes, then the identified opportunity 135 is shared with the service provider system. If no opportunity exists on a KPI and then beneficiary is compliant 134. Provider incentive may optionally be calculated as an additional step 136.
 How the rules are generated is not disclosed. How the data analytics system identifies opportunity is not disclosed.  The US Patent Act requires that Applicant’s disclose how to make and use their invention.  This is explained further in MPEP 2161.01 regarding the written description requirements for computer based inventions. 
Independent claims 1 and 11 further include
coding by a coder of the charted information relating to the identified opportunities as per the defined KPIs;
re-evaluating the captured information in real-time to determine whether the data created in the coding and charting addressed the identified opportunities as per the defined KPIs or a follow up visit/encounter is needed with the beneficiary;
The Specification describes these acts as having occurred but does not disclose how these acts occur. 
For example, medical coding is often performed by a human coder.  How the disclosed “coding by a coder” is performed is not disclosed.  PGPUB paragraph 54 includes, “The coder provides information about the work which has been done by the provider or charter etc. If the coder does not find out any evidence of the action taken by the service provider or charter, then coder requests for additional information from the service provider and charter and further suggests and generate inbuilt codes for the next action to be taken to ensure the KPIs are accurately addressed at step 213.”  There is nothing that shows what steps are performed to achieve the “accurately addressed” results.
PGPUB paragraph 54 later includes, “At step 214 the coder trying to address an opportunity based on the suggested code or other codes if the suggested codes being not able to address an opportunity. Intermediate opportunity was addressed based on the action taken by the coder at step 216.”  There is nothing that describes what is performed for “address the identified opportunity.”
Therefore, the problem with the three limitations is lack of disclosure. The disclosure does not describe, as required by MPEP 2161.01I, how the coding by the coder occurs. The disclosure does not describe how the re-evaluating to determine whether the data created in the coding and charting addressed the identified opportunities. 
Claims 2, 8, and 17 include, “compliance with statute.” There is nothing within the Specification that describes this feature. This is a new matter rejection. It should be noted that page 12, line 30 – 32 includes, “The analytics system is powered by BI-Clinical Rules engine with uses rules defined in RMM and data from database to produce compliance statues.” Even if this “statues” refers to statutes, the algorithm for performing this compliance check is not disclosed. Stating that the invention has a rules engine does not disclose the rules.
Claims 1 and 11 were amended to change “which increases performance on the said KPIs” to “which improves performance based on the said KPIs.” This is considered new matter.
Claims 5 and 14 include, “leveraging real-time KPI computation output to properly document provided care or ascertain if a follow-up visit required to address any open opportunity.”  There is nothing in the Specification describing “real-time KPI computation output.”  Therefore, the function of leveraging and not-disclosed output is considered new matter. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al., U.S. Pre-Grant Publication 2015/0095068.
As per claim 1,
Ryan teaches a method to correctly identify and compute key performance indicators (KPIs) and any opportunity, which improves performance based on said KPIs, ensuring identification, codification and completion of required services addressing said opportunity, the method comprising the steps of:
Additionally, the invention is related to Key Performance Indicators (KPIs).  The Specification initially describes KPIs on page 1, lines 19 – 
Stakeholders in the healthcare industry have defined standards of care in order to increase efficiency in the industry and to provide an improved level of healthcare to the general population. The Key Performance Indicators (KPIs) of healthcare network performance and quality of care include regulatory clinical quality measures, Diagnosis, Cohorts, Protocols, contractual quality measures, operational quality measures, financial measures, risk stratification methods (example Hierarchical Conditional Coding), as well as the particular actions such as recommended or required screenings, tests and treatments, standard care guideless etc. For example, clinical quality measures are well defined KPIs to determine whether appropriate care was delivered and are usually calculated using healthcare data such as both clinical and financial data, including coding and clinical results and tests. This information often needs to be shared with other healthcare organizations (such as payer, ACOs, CIN s, IPN s and IP As). Standards of care for each individual are based on individual's demographics and medical conditions. The standards of care may also define certain time frames and/or locations that are recommended or required for the particular actions of care delivery to take place, and may define which of the healthcare stakeholders should perform the particular actions, various standards of care include different lists of predefined opportunity in care to help stakeholders efficiently identify and prioritize recommended or required actions to be completed to optimize the delivery of care to an individual or population. Opportunity refers to the deviation in delivering care to a patient. Further, the opportunity includes a gap in clinical quality, assessment and/or stratification, diagnosis, care, screening, tests, treatments, assessment, documentation, waste avoidance, data accuracy, compliance etc.
It is noted that the Specification does not define KPIs. Rather, the Specification describes KPIs through non-limiting examples.
identifying, a beneficiary's data or information from various sources across a healthcare network from a central database server for identification of an opportunity (paragraph 52, EMR – It should be noted that “for identification of an opportunity” describes an intended uses and is not positively claimed);
defining key performance indicator(s) (KPI) (paragraph 173 – include various indicators of the key performance indicator module)
for setting rules to process the identified data or information of the beneficiary for the identified opportunity from an analytics server (The limitation, “for setting” describes a statement of intent.  The actual “setting” of rules is not positively claimed. Further, rules are not used within the remainder of the claim. Lastly, the process of setting/ creating rules is not disclosed and if claimed properly would receive a written description rejection);
computing the performance based on said KPIs against the data collected of the beneficiary from the analytics server (paragraph 173, health system utilization 1422, financial information 1424, healthcare quality of 1426, operational indicators 1428, health system access indicators and paragraph 186 performance area– There is no claimed use of this computed performance. How it is computed is not claimed or disclosed.  However, computing a ranking is old and well known.);
examining and identifying, in real-time whether there exists any opportunity for improvement in delivering or documenting healthcare services from the analytics server (paragraph 80 medication gaps, paragraph 95 data elements missing paragraph 136 gaps in care paragraphs 53, 221 real-time – Please see written description rejection above.);
reviewing the identified opportunities when the beneficiary comes for care during an encounter/visit (Paragraphs 99 and 129), and
capturing whether the opportunity has been addressed or whether further care is needed or whether there is an exclusion or exception that means the care is not needed for said beneficiary from a service provider server (paragraph 129 facilitate the arrangement of transition care. More care is needed – It should be emphasized that the Specification is silent regarding the standard for “has been addressed.”  There is no disclosed function of addressed, the Specification provides no examples of what addressing requires.  Therefore, the Examiner understands this feature broadly as to be somehow related);
charting by a charter of said captured information (paragraphs 41, 96 updating  paragraph 137 EMR performed using the population health management system)
relating to the identified opportunity as per the defined KPIs to document the care provided to the beneficiary (212) (figure 19 and paragraph 204 – generated by the one or more components - the limitation “to address” describes a purpose of the charting.);
coding by a coder of the charted information relating to the identified opportunities as per the defined KPIs (paragraphs 77, 143, 156 diagnosis code and paragraph 159 NYHA code performed by the stratifying component – what is meant by “relating to” is understood broadly as the Specification provides no guidance);
re-evaluating the captured information in real-time to (paragraph 123 evaluating and identifying - The Specification, page 11, lines 23 and 24 include, “The collected beneficiary data is revaluated at step 118 to assess if opportunity has been addressed or not.” Figure 1, #118 is unreadable so the Examiner cannot obtain additional guidance from the drawings. Regardless, this is assumed to be a manual step performed by the care team.)
determine whether the data created in the coding and charting addressed the identified opportunities as per the defined KPIs or a follow up visit/encounter is needed with the beneficiary (paragraphs 181, 182 for example: provides information associated with the prescriptions filed measure - Because the Specification does not disclose what is meant by “addressed the identified opportunities,” the Examiner interprets this as having entered data);
ascertaining the completion of the care as per the defined KPIs and marking the KPIs and opportunities as addressed from the service provider server (Figure 26 KPI completion status as explained in paragraph 227 -  Information is received or ascertained and then marked as addressed.  What is meant by “marking the KPIs and opportunities as addressed” is not really disclosed.  You can start a project but never complete it and the act of starting could be considered as “addressing.”); and
updating the information of the beneficiary from the service provider server to the analytics server and a payer server (paragraph 145).
Ryan does not explicitly teach that the computer system is made up of a central database server, an analytics server, and a service provider server. However, it is prima facie obvious per MPEP 2144.04 to integrate or separate components (figure 1, #102).  As stated in paragraph 48, “In a networking environment, program modules or portions thereof might be stored in association with the control server 102, the data store 104, or any of the remote computers 108. For example, various application programs may reside on the memory associated with any one or more of the remote computers 108. It will be appreciated by those of ordinary skill in the art that the network connections shown are exemplary and other means of establishing a communications link between the computers (e.g., control server 102 and remote computers 108) might be utilized.”
As per claim 2, Ryan teaches the method of claim 1 as described above.
Ryan further teaches the method 
wherein the opportunity relates to a deviation in delivering or documenting care, in comparison to standard process/protocol, to the beneficiary (abstract);
wherein the deviation includes a gap in clinical quality, risk assessment and/or stratification, diagnosis, care, screening, tests, treatments, assessment, documentation, waste avoidance, data accuracy and compliance thereof (abstract – assessment and treatment).
Ryan does not explicitly teach “compliance to statute.” However, the ‘opportunity’ is a potential result of the instant invention. Further, that result is outputted and therefore the words are similar to printed matter. The information outputted is considered nonfunctional descriptive information.
As per claim 3, Ryan teaches the method of claim 1 as described above.
Ryan further teaches the method wherein the steps of examining and identifying whether beneficiary requires opportunity for improvement in healthcare services comprising the steps of:
reviewing the identified opportunity (paragraphs 204 – 207 problems area);
notifying an administrator of said beneficiary for scheduling appointments with a service provider (Paragraphs 204 – 207 healthcare provider);
sending scheduled information to the beneficiary (paragraphs 211 care plan interface and recommendations);
capturing data or information of the beneficiary (paragraph 53 – wearable device); and
capturing care given to the beneficiary on scheduled visit/encounter (figure 23).
Ryan does not explicitly teach that the computer system is made up of a central database server, an analytics server, and a service provider server.  However, it would have been prima facie obvious to have done so for the reasons as described above.
As per claim 4, Ryan teaches the method of claim 1 as described above.
Ryan further teaches the method wherein the step of reviewing the identified opportunity during the encounter/visit of the beneficiary receiving care and capturing the information of said beneficiary comprising the steps of:
capturing and displaying the opportunity that have to be addressed to a service provider (paragraphs 204 – 207 problems area);
tracking the captured opportunity to be addressed against a workflow which tracks orders or tests and informing the stakeholders whether the required procedures, medications or tests performed or not performed in timeframes as per the KPIs calculated by the analytics server (figure 18, longitudinal view);
Ryan does not explicitly teach that the computer system is made up of a central database server, an analytics server, and a service provider server.  However, it would have been prima facie obvious to have done so for the reasons as described above.
As per claim 5, Ryan teaches the method of claim 1 as described above.
The Specification, page 15, line 26 – page 16, line 21 describes a potential person called “Charter.” This is relevant here because it appears that this claim is related to steps that this charter person is already performing.  For example, page 16, lines 10 – 21 states, 
Once all the available and additional data is captured it is ensured at step 212 that all care provided by the provider is documented and recorded and the documentation/ charting relating to the opportunities has been done. Charter compare the already documented data with the data to be documented for the service provider for addressing the opportunity as per the defined KPIs. Then charter informed what provider has done and his next action to do based on the documentation that is done for the beneficiary's encounter/visit at step 212. This is a two-way communication between a provider and a charter to ensure the opportunities that have been identified as addressed are re-run with the new- data that was documented for the encounter/visit. If the opportunity remains, the system informs the provider of potential missing data or values that will address an opportunity. The charting 20 can either be driven by a person (i.e. documenting data on paper) or by a system/software (for example, computer system or laptop or Microsoft office).
However, if there is only the healthcare provider then this part doesn’t make a lot of sense.  
Further, the grammar of this claim is not correct. It appears that either words are missing or there are words whose meaning is colloquial. Regardless, the Examiner brings this claim under the umbrella 112(b) rejection for language.  The Examiner’s understanding may differ from the Applicant’s intent.
Ryan further teaches the method wherein steps of charting by the charter (212) of said captured information to address the identified opportunity as per the defined KPIs (212) comprising the steps of:
comparing the charted information documented as per the data provided by the service provider for addressing the opportunity with the defined KPIs (paragraph 139 What data documented? How can someone compare data received with data yet to be received or “to be documented?” If data is captured then it is, by definition, documented.); 
leveraging real-time KPI computation output to properly document provided care or ascertain if a follow-up visit required to address any open opportunity (paragraph 127 – metrics to assess utilization - The result is “properly document” is considered an intended result as there is no standard of proper.  Further, who or what determines that “a follow-up visit is required” is also considered a statement of intend because similarly, there is no standard of care for required events.); and 
suggesting and generating next action, for one or more stakeholders, to (paragraphs 139 – 140 suggest that the patient has diabetes paragraph 145 schedule appointment)
the coder for adding data or the service provider for additional care if required for addressing the identified opportunity (paragraph 145 this is a statement of intent, something for the people to perform in the future – Regarding “if required,” the Applicant is reminded that an optional event may not occur and therefore may have low patentable value).
As per claim 6, Ryan teaches the method of claim 1 as described above.
Ryan further teaches the method wherein the step of coding by the coder of the charted information relating to the identified opportunities to provide care to the beneficiary as per the defined KPIs comprising the steps of:
comparing the coded data as per the data provided by the service provider and/or the charter with the defined KPIs (paragraphs 159 – 161 – How everything is being compared is not claimed. The results of the comparison is also not claimed.  It is interesting to note that the claim does no compare codes but to “coded data.” Further, there is nothing about which “coded data” is being compared.);
identifying addressed opportunity based on the action taken by the service provider and/or the charter (paragraph 165 assigning a physician);
requesting information from the service provider and/ or  charter in case if required information is missing for ensuring that KPIs are accurately addressed (paragraphs 95, 187 worklist - The Specification does not explain what this step does. How does the information “ensure” that KPIs are accurately addressed? What happens if there is no charter to request from? The Steps is to “requesting information” and not receiving information. Is anything received? Who or what is making this request?);
suggesting and generating codes for the next action to be taken to ensure the KPIs are accurately addressed (paragraphs 159 – 161 The Examiner looked up “inbuilt” but does not understand how it is related to medical coding. Are the suggested codes used or just suggested? On what basis are the codes suggested?); and
addressing intermediate opportunity based on the action taken by the service provider and/ or the charter (paragraph 241 alerted to intervene – Addressing is a really broad term that could just mean reading.  What is an intermediate opportunity vs an opportunity).
As per claim 7, Ryan teaches the method of claim 1 as described above.
Ryan further teaches the method wherein the step of re-evaluating the captured information to determine whether the data created in the coding and charting addressed the identified opportunity as per the KPIs or if a follow up visit/encounter is needed with the beneficiary from the service provider server comprising the steps of:
capturing and confirming all the information of charting and coding once completed to address the opportunity (214) (paragraph 123 evaluating and identifying – From the Specification, this appears to be a manual process performed by the “coder.”  Therefore, the “confirming” is understood to be a mental activity.);
ascertaining the addressed opportunity which includes creating additional records to submit (Figure 26 KPI completion status, paragraph 95 schedule an appointment if needed)
where the enriched claims do not support the ability to capture data needed to address the opportunity as a modification to existing enriched claims format, or adding an additional data exchange format to existing enriched claims format, or replacing the existing enriched claims format by some other data exchange (The Examiner notes that “do not support” is a negative limitation whose boundaries are unknown. What does it mean?); and
converting addressed opportunity into the enriched claims for compliance with statutes or billing (paragraph 89, correcting classification - page 11, lines 16 – 20, “In addition to the claims coding, the identified additional data for addressing an opportunity is coded in step 116, in existing file formats, or modified versions of existing file formats, or by introducing additional file formats, new or existing, to currently used claims files, here onwards referred to as enriched claims data or claim data or claim.”).
Ryan does not explicitly teach that the computer system is made up of a central database server, an analytics server, and a service provider server.  However, it would have been prima facie obvious to have done so for the reasons as described above.
As per claim 8, Ryan teaches the method of claim 1 as described above.
Ryan further teaches the method wherein the step of updating the information of the beneficiary from the service provider server to the analytic server and payer server comprising the steps of:
delivering enriched claims to a payer for billing (paragraph 231 – figure 27 #2760 Bill Pay -- claims are not enriched yet. Should this be dependent upon claim 7 as claim 1 does not require claim enrichment – Also, in the US, the only person that pays a “bill” is the patient and they are the payer of that bill.  Insurance companies pay claims.);
leveraging the data from enriched claim to update data in the analytics server (figure 33, #3318 - How this date is used is not disclosed.)
calculating the KPIs based on the enriched claim which contains the information included from the addressed opportunity (paragraph 173 where the KPI are updated using all data); and
checking compliance with statutes based on the defined KPIs (paragraph 174 – as noted above, “checking” does not define a function performed but is descriptive of multiple potential steps.  Further, as the result is not claimed, the step is descriptive. Compliance issues).
Ryan does not explicitly teach that the computer system is made up of a central database server, an analytics server, and a service provider server.  However, it would have been prima facie obvious to have done so for the reasons as described above.
As per claim 9, Ryan teaches the method of claim 1 as described above.
Ryan does not explicitly teach the method wherein the data and/or information of the beneficiary is obtained, updated from and updated to various sources includes, beneficiary's clinical data, public health data, electronic health record and scheduling system, enriched claim, payers, service providers, laboratories, imaging and hospital systems.
However, Ryan shows that there is connection from the system to the Internet. Ryan does not explicitly show that it is connected to particular databases. Each of the database has a label ascribed to them. Substituting one database label with another label produces the same result of connecting with a database. Therefore, it would have been prima facie obvious to replace the labels of multiple databases with the claimed labels. The process of substituting labels is known and the results are predictable.
As per claim 10, Ryan teaches the method of claim 1 as described above.
Ryan does not explicitly teach the method wherein the stakeholder in the healthcare industry including but not limited to, hospitals, doctors, insurance companies, lab companies, nursing homes, or any other entity involved in care of the beneficiary or the like.
However, it would have been prima facie obvious to replace the label ascribed to a user for the same reasons as it is for databases as described above.
As per claim 11,
Ryan teaches a system for collaboration between various stakeholders in a healthcare industry to correctly identify and compute key performance indicators (KPIs) and identify any opportunity which improves performance based on said KPIs communicated to all stakeholders ensuring identification, codification and completion of required services addressing said opportunity, the system comprising:
one or more data analytics server (paragraph 52 population health server);
one or more central database server (paragraph 50 control server);
one or more service provider server (paragraphs 47 and 50, remote computers);
one or more mobile computing device (paragraphs 47 and 50 remote computers);
one or more software, with or without a graphical user interface, to define KPIs (paragraph 173, KPI module);
one or more metrics engine for calculating KPIs (paragraph 173 KPI module);
one or more workflow engine for determining the right interaction between stakeholders (paragraph 92 worklist component);
one or more graphical user interface to display information to and take input from end users of the system (paragraph 30);
one or more payer server associated with a healthcare network system (paragraph 52);
one or more electronic storage medium for storing healthcare records (paragraph 52); and
wherein said system configured to perform operations as described above in claim 1.
As per claim 12, Ryan teaches the system of claim 11 as described above.
Ryan further teaches the system as described above in claim 3.
As per claim 13, Ryan teaches the system of claim 11 as described above.
Ryan further teaches the system as described above in claim 4.
As per claim 14, Ryan teaches the system of claim 11 as described above.
Ryan further teaches the system as described above in claim 5.
As per claim 15, Ryan teaches the system of claim 11 as described above.
Ryan further teaches the system as described above in claim 6.
As per claim 16, Ryan teaches the system of claim 11 as described above.
Ryan further teaches the system as described above in claim 7.
As per claim 17, Ryan teaches the system of claim 11 as described above.
Ryan further teaches the system as described above in claim 8.
Response to Arguments
Applicant’s arguments, see claim objections, filed 9/28/2022, with respect to claims 12 – 17 have been fully considered and are persuasive.  The objections of claims 12 – 17 has been withdrawn. 
Applicant’s arguments, see 35 USC §112b rejections, filed 9/28/2022, with respect to claims 1 – 17 have been fully considered and are persuasive.  The 35 USC §112b rejections of claims 1 – 17 has been withdrawn. 
Applicant's arguments filed 9/28/2022 have been fully considered but they are not persuasive. 
35 U.S.C. §101 Rejections
The Applicant states, “The acts qualify as "significantly more" than any alleged abstract idea.” The Applicant is entitled to his opinion.
The Applicant states, “Moreover, the claims recite features which improve the technical field of health care networks. See MPEP § 2106.05(1)(A)(ii).” The Applicant is entitled to be his on lexicographer.  However, it is not persuasive to create this technical field.  
The Applicant further states, “For example, the claimed subject matter enables the efficient identification of opportunities for delivering care to a beneficiary (i.e., a patient).” The Applicant is confused between something occurring and enabling something to occur as argued.  The enablement means that something could occur but also could not.  It just provides the opportunity for something to occur and is therefore not limiting.
The Applicant further states, “Accordingly, health care networks are improved.” The Applicant is not talking about improving computer networks but rather networks of offices.  This is not a technological improvement.
The Applicant states, “Furthermore, the claims cannot reasonably be construed as merely generically linking the purported method of organizing human activity to a particular technological environment.” The Applicant is entitled to his opinion.
35 U.S.C. §112a Rejections
The Applicant states, “Applicant respectfully submits that a person having ordinary skill in the art with knowledge from the present specification would be able to generate rules and identify opportunities without undue experimentation.” The Applicant is confused. Then “undue experimentation” standard regards enablement and not written description.  A written description rejection is a matter of disclosure to show the public what the Applicant possessed at the time of the invention.
The Applicant further states, “present specification.”  The Examiner notes that this is an unusual way of referring to the Specification as typically there is only one Specification.  The Examiner repeats from above that the Specification dated 9/30/2022 has not been entered. Therefore, the present specification is the originally filed Specification dated 11/7/2019.  The Examiner cautions the Applicant from introducing new matter into the Specification.
The Applicant further states, “The ordinarily skilled artisan would appreciate the BI-Clinical is a commercially available healthcare analytics platform and, once familiar with the present specification, would be enabled to make and use the claimed subject matter without undue experimentation.” The Examiner is unsure what the Applicant is arguing. If this is correct then the Applicant’s admission may be prevent patenting. From MPEP 2152 Detailed Discussion of AIA  35 U.S.C. 102(a) and (b)
AIA  35 U.S.C. 102(a) defines the prior art that will preclude the grant of a patent on a claimed invention unless an exception in AIA  35 U.S.C. 102(b) is applicable. Specifically, AIA  35 U.S.C. 102(a) provides that:
[a] person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
The Examiner is concerned by the Applicant’s admission of patentability.
35 U.S.C. §103 Rejections
The Applicant states, “Contemporary methods and systems do not place prime focus on addressing opportunities or are able to address opportunities only partially because of a limited set of data.” It should be remarked here that the Applicant claims and uses the word “addressing.”  However, the Specification does not describe a particular function required and the term could mean several things.  The end result is that “addressing” does not require a specific result and the Examiner understands it broadly.  If the Applicant argues that the Examiner does not show “addressing” then the Examiner will point back to the Specification to say what function is missed.  Therefore, all arguments directed toward “addressed” or “addressing” are considered moot.  These are all directed to a matter of potential result.
The Applicant states, “Thus, the present application enables healthcare provider to …” The Examiner agrees that this is part of the reason why the instant invention is directed toward organizing human activity and is not patentable under 35 U.S.C. §101. The Applicant must now disagree with this statement as toward the patentability of the invention.
The Applicant states, “Therefore, the subject application provides a beneficiary an opportunity for improvement in the healthcare services which has been elaborated in detail throughout the specification.” A description of intended use, a description of intended result, a description of intended benefit does not differentiate the instant application over prior art. Rather, it is the claimed invention in light of the Specification. 
The Applicant states, “There is no teaching, suggestion, or motivation in Ryan for a process not only to be indicative of which opportunity was addressed …” The Examiner is focused upon the claimed invention in light of the Specification. Where the Specification is silent, it is left to the Examiner to make a broadest reasonable determination.   
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The Applicant further states, “There is no teaching, suggestion, or motivation in Ryan for a process to identify the unaddressed opportunity within the running process through the coder and charter driving the workflow repeating the process cycle …” Please see above regarding the “unaddressed opportunity.”  
The Examiner notes that the claimed invention describes a series of intended use statements.  The Examiner reminds the Applicant that these are utility patent applications that prevent the public from making and using the instant invention.  In response to applicant's argument that Ryan does not show “addressing an opportunity” or “closing the health care opportunity among providers,” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The Applicant states, “Further, there is no teaching, suggestion or motivation in Ryan regarding charting by a charter of the captured information relating to the…”  The Examiner disagrees in light of the Specification. The Examiner encourages the Applicant to discuss how the Ryan reference does not show a claimed feature as described by the Specification.
The Applicant states, “Furthermore, there is no teaching, suggestion or motivation in Ryan that the coders enable the coding process and compare the coded data as per the data provided by the healthcare service provider or charter with the defined KPIs…” Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
The Applicant states, “With reference to Applicant's FIG. 1, Ryan fails to teach…” Figure 1 is not claimed.
The Applicant states, “The Office Action alleges that the present claims would have been obvious over Ryan in combination with access to the internet.” This has not been argued by the Examiner. The remainder of the arguments directed toward the internet are moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Walker et al., Pub. No. US 2014/0257852 Various health care services may be provided to a patient via a virtual nurse or interactive user application operating on a user computing device.
Gulati Pub. No.: US 2019/0108898 A system and method are disclosed for enhancing the efficiency and accuracy of analysis and interpretation of medical diagnostic laboratory test data for real-time clinical decision support, utilizing artificial intelligence techniques to automatically improve analytical performance and enhance provider and patient communications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626